Citation Nr: 1143378	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  08-16 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and an adjustment disorder.

2.  Entitlement to nonservice-connected disability pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran had active service from January 1990 to April 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Oakland, California.

The Board notes that the RO has separately addressed the issues of entitlement to service connection for PTSD and for an adjustment disorder.  However, the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for one psychiatric disorder encompass claims for service connection for all psychiatric disabilities. Clemons v. Shinseki, 23 Vet. App 1 (2009).  Accordingly, the Board has recharacterized the claim as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and an adjustment disorder.

In May 2011, the Veteran presented testimony before the undersigned during a hearing at the RO.  A copy of the transcript has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted, the Veteran is seeking service connection for an acquired psychiatric disorder, to include PTSD.  Initially, the Board notes that effective July 13, 2010, 38 C.F.R. § 3.304(f) (3) (stressor related to prisoner-of-war (POW) experience) and (f)(4) (stressor of in-service personal assault) were renumbered, respectively as (f)(4) and (f)(5), and a new (f)(3) was added which reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  The revised paragraph (f) (3) reads as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

In this case, the Veteran is claiming service connection for PTSD due to his period of service in Somalia.  The Board notes that the RO has issued a formal finding that the Veteran's service personnel records are unavailable for review.  The Veteran's DD Form 214 demonstrates 3 months and 11 days of foreign service. 

A review of the VA treatment records demonstrates a diagnosis of PTSD in November 2006.  Upon VA examination dated in May 2007, the Veteran was diagnosed with anxiety disorder, not otherwise specified, and depressive disorder, not otherwise specified.  The Board, however, finds the May 2007 examination inadequate for rating purposes because it does not address the presence of PTSD.  Additionally, the examiner does not provide a specific opinion as to whether the Veteran's current psychiatric pathology is causally or etiologically related to his period of military service.  Accordingly, the Veteran should be offered the opportunity to present for an additional VA examination.  

In addition, the RO should take this opportunity to obtain and associate with the claims file any outstanding treatment records.  The Veteran has testified that his psychiatric disability has resulted in over 20 hospitalizations at VA Medical Centers (VAMCs) in Atwater, Merced, and Fresno, California; however, these records have not been associated with the record.   38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

With respect to the Veteran's claim of entitlement to nonservice-connected pension benefits, the Board notes that the payment of nonservice-connected pension benefits is provided to veterans who are permanently and totally disabled from a nonservice-connected disability which is not the result of willful misconduct, but only where the veteran has the requisite active wartime service.  38 U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. §§ 3.3, 3.314(b) (2011). 

Here, the Veteran is seeking entitlement to nonservice-connected pension benefits on the basis of his psychiatric disorder, for which he is also seeking service connection.   Accordingly, the issue of entitlement to nonservice-connected pension benefits is inextricably intertwined with claim of entitlement to service connection for an acquired psychiatric disorder.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).
Thus, the Board finds that the claim for nonservice-connected pension benefits is not ripe for appellate review and must be remanded so that the two issues on appeal can be addressed simultaneously.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and ensure that all notification and development action required by the revised 38 C.F.R. § 3.304 (f)(3), and by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully complied with and satisfied.  See also 38 C.F.R. § 3.159 (2002). 

2.  The RO should contact the Veteran and obtain the names and addresses, and approximate dates of treatment of all medical care providers who treated him for his claimed psychiatric disorder since his discharge from service. After he has signed any appropriate releases, those records, to specifically include treatment records from VAMCs in Fresno, Merced, and Atwater, California, should be obtained and associated with the claims folder.  

Even if the Veteran fails to respond to the above inquiry, the RO should nevertheless request any records of treatment from the VAMCs in Fresno, Merced, and Atwater, California, from 1995 to present.

All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  He and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

3. After the above action is completed to the extent possible, schedule the Veteran for a VA psychiatric examination to determine the etiology of any acquired psychiatric disorder.  The examiner should review all pertinent medical records in the claims file and a copy of this REMAND, and should state in the examination report that such review was performed.

The purpose of the examination is to determine the nature and etiology of any current psychiatric disorder(s), to include whether PTSD is present, and, if so, whether it is related to any in-service stressor(s). (The RO must specify for the examiner the stressor or stressors that it has determined are established by the record.) An opinion in response to the questions below should be obtained even if the appellant does not report for the examination.

The examiner, after examination of the Veteran and review of his entire medical history, to include in-service and post-service medical reports, should provide an opinion as to the diagnosis and medical probabilities that each psychiatric disorder found is related to the Veteran's military service.  The examiner should also reconcile all psychiatric diagnoses documented in the Veteran's records and provide a current psychiatric diagnosis(es).

Based on a review of the evidence, evaluation of the Veteran and applying sound medical principles, the examiner must establish whether the Veteran carries a diagnosis of PTSD.  If so, the examiner is to offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has PTSD due to any claimed stressors- and such stressor should be specifically identified by the examiner.

For any psychiatric diagnosis other than PTSD, the examiner should opine whether it is at least as likely as not due to active service.  Particularly, with regard to the presence of any psychosis, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran exhibited a psychosis within a year of his discharge from service.  

Specifically, the examiner must address whether the Veteran's current psychiatric pathology is causally or etiologically related to his period of military service or to some other cause or causes (it is not necessary that the exact causes - other than apparent relationship to some incident of service - be delineated).

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Thereafter, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


